DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Terminal Disclaimer
The present office action is made in response to the amendment and the Terminal Disclaimer filed by applicant on 6/30/2022.
It is noted that in the amendment, applicant has made changes to the specification and the claims There is not any change being made to the drawings.
A) Regarding to the specification, applicant has submitted a substitute specification with its marked-up copy showing the changes to the specification and a statement that the substitute specification does not contain any new matter, see amendment in pages 6-7; and
B) Regarding to the claims, applicant has amended claims 1, 3 and 6, and canceled claim 5. There is not any claim being added into the application. As amended, the pending claims are claims 1-4 and 6-20.
Response to Arguments
4.	The submission of the Terminal Disclaimer on 6/30/2022, the amendments to the specification and the claims as provided in the amendment of 6/30/2022 and applicant's arguments provided in the mentioned amendment, page 6-8, have been fully considered and yielded the following conclusions.
A) Regarding to the objection to the specification as set forth in the office action of 4/5/2022, the amendment to the specification as provided in the amendment of 6/30/2022 and applicant’s arguments provided in the mentioned amendment, pages 6-7, have been fully considered and are sufficient to overcome the objection to the specification set forth in the mentioned office action.
B) Regarding to the objections of claims 1-6 and 11 as set forth in the office action of 4/5/2022, the amendment to the claims as provided in the amendment of 6/30/2022 and applicant’s arguments provided in the mentioned amendment, page 7, have been fully considered and are sufficient to overcome the objection to the mentioned claims set forth in the mentioned office action.
C) Regarding to Claims Interpretation as set forth in the office action of 4/5/2022, it is noted that applicant has not amended the claims or provided any arguments to overcome the Claim Interpretation, thus the Claim Interpretation as set forth in the office action of 4/5/2022 is repeated in the present office action.
D) Regarding to the rejection of claims 1-6 and 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the office action of 4/5/2022, the amendment to the claims as provided in the amendment of 6/30/2022 and applicant’s arguments provided in the mentioned amendment, page 7, have been fully considered and are sufficient to overcome the rejection to the mentioned claims set forth in the mentioned office action.
E) Regarding to the rejection of claims 1-6 and 11 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-12 and 17 of U.S. Patent No. 10,698,229 as set forth in the office action of 4/5/2022, the submission of the Terminal Disclaimer by applicant on 6/30/2022 which Terminal Disclaimer has been approved by the Office is sufficient to overcome the rejection to the mentioned claims set forth in the mentioned office action.
F) Regarding to the rejection of claims 1-4 under 35 U.S.C. 103 as being unpatentable over Brumfield (US Publication No. 2013/0033746) in view of Maryfield et al (US Publication No. 2015/0338191), and the rejection of claim 11 under 35 U.S.C. 103 as being unpatentable over Brumfield in view of Maryfield et al as applied to claim 1 above, and further in view of Rose et al (GB 2512915) as set forth in the office action of 4/5/2022, the amendment to the claims as provided in the amendment of 6/30/2022 and applicant’s arguments provided in the mentioned amendment, pages 7-8, have been fully considered and are sufficient to overcome the rejection to the mentioned claims set forth in the mentioned office action.
Election/Restrictions
5.	Claim 1 is allowable. The restriction requirement among Inventions I-A, I-B and I-C, as set forth in the Office action mailed on 2/22/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 2/22/2022 is now withdrawn.  Claims 7-8 and 12-14, directed to Invention I-B and claims 9-10, directed to Invention I-C are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 15-20, directed to Invention Ii as set forth in the Office action mailed on 2/22/2022 are still withdrawn from consideration because the claims 15-20 do not   require/have all the limitations of the allowable claim 1.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
6.	This application is in condition for allowance except for the presence of claims 15-20 directed to non-elected Invention II without traverse, see the restriction mailed on 2/22/2022, applicant’s election on 3/28/2022 and the office action on 4/5/2022, page 2, elements (2)-(3).  Accordingly, claims 15-20 have been cancelled via an Examiner’s amendment as provided in the present office action.
Specification
7.	The substitute specification filed on 6/30/2022 has been entered.
8.	The lengthy specification which was amended by the amendment of 6/30/2022 has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
9.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

10.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
11.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation is “reversing system” as recited in each of claims 2 and 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
EXAMINER’S AMENDMENT
12.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
13.	The application has been amended as follows: 
In the claims:
A) In claim 6: on line 2, changed “the a λ/4” to -- the λ/4--;
B) In each of claims 7-10 and 12-14: on line 1 of each claim, changed the status indicator of each claim from “(withdrawn)” to --(original)--; and
C) CANCELED claims 15-20.
Allowable Subject Matter
14.	Claims 1-4 and 6-14 are allowed.
15.	The following is an examiner’s statement of reasons for allowance:
The long-range optical device having an objective, an eyepiece, a display beam splitter, an illuminating beam splitter, an opto-electronic display, a light source and a waveplate as recited in the independent claim 1 is allowable with respect to the prior art, in particular,  the US Publication Nos. 2013/0033746 and 2015/0338191 by the limitations regarding to the quarter wave plate disposed between the illuminating beam splitter and the opto-electronic display as recited in the claim on lines 13-14. It is noted that the combined product provided by the mentioned Publications does not disclose such a feature. It is noted that while the US Patent No. 6,563,648 discloses a display assembly having a light source, a display, a beam splitter, polarizing elements wherein the mentioned elements are bonding together; however, the mentioned Patent does not disclose that quarter wave plate disposed between the illuminating beam splitter and the opto-electronic display.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
16.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316. The examiner can normally be reached M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872